Texas Court of Criminal Appeals ' - March 9, 2015
c/o Hon. Abel Acosta, Clerk

P.O. Box 12308

Austin, Texas 78711-2308

Re: Ex Parte Meine, Cause No.

Dear Honorable Clerk,

Please find enclose Applicant's reply to the State's Supp. Answer.
Please file and present to the Court in your usual manner. Should you have
any questions or concerns, please, don't hesitate to contact the applicant
at the address provided below. Please also nougthe State was properly served
according to T.R.A.P. Rule 9.5(b). Thank you for your cooperation andiassi~

stance in this matter.

RECENED \N Very Truly Yours,
couRT oFcR\M\NALAPPF_ALS /J 2 y mw 3/0///{

MAR 11 2015 ` Todd Meine, Applicant/ Pro Se
TDCJ# 1652556 McConnell Unit
§§ ` 3001 S. Emily Dr.
ABG\AM°C`S ‘ Beeville, frean 78102-8583

361.362.2300 (ph.)
361.362.3011 (fax)

ND.

 

IN THE COURT OF CRIMINAL APPEALS
’ OF TEXAS

EX PARTE TODD MEINE TDCJ-ID #16525561
APPLICANT

APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE NO. O9-CR44379-F, FROM THE 214th
DISTRICT COURT OF NUECES.COUNTY/ TEXAS, AND €AUSE NO. l3-lO-360-CR IN THE COURT
OF APPEALS IN THE THIRTEENTH DISTRICT OF TEXAS.

APPLICANT'S REPLY TO STATE'S SUPPLEMENTAL ANSWER;TO
APPLICANT'S APPLICATION FOR WRIT OF HABEAS CORPUS

Todd Meine, Pro Se Applicant
TDCJ# 1652556 McConnell Unit
3001 S. Emily Dr.

Beeville, Texas 78102-8583
361.362.2300 (ph.)
361.362.3011 (fax)

cAUsE No. ----------------

IN THE TEXAS COURT OF
CRIMINAL APPEALS AT
AUSTIN/ TEXAS

EX PARTE TODD MEINE
TDCJ-ID #1652556/
Applicant

¢0>60?¢0‘>¢0'3

Applicant's Reply to State's Supplemental Answer to
Applicant's,Application for Writ of Habeas Corpus

TO THE HONORABLE JUSTICES OF SAID COURT:

NOWCOMES, Todd Meine, TDCJ# 1652556, Applicant, Pro Se, and files this his
Reply to State's Supplemental Answer. Applicant would respectfully show this
Honorable Court his application has merit, there are contested issues of Const-
itutional magnitude, thusly the Writ should be issued and relief is warranted.

Applicant would show the following:
n STATEMENT OF THE CASE

The applicant, Todd Meine, hereinafter refered to as Meine, was tried by
a jury on a facially defective indictment and adjudged guilty of (2) counts of
aggravated assault of a public servant and (2) counts of attempted capital
murder. (see State's Ex.:A). Unconstitutional punishment was assessed by the
jury at confinement in TDCJ for (99) years on counts 1&2 and Life on counts
3&4. Id.

Meine appealed to the 13th COA in that he alleged the trial Court erred
by: l) violating bouble Jeopardy; 2) denying requested inclusion of insanity
by intoxication to the jury charge and allowing the defense to be heard at
punishment; 3) denying the inclusion of a lesser-included offense of deadly
conduct in the jury charge; and 4) submission of a charge that did not track
-the indictment. (see St. Ex.:B, and App. Br. to 13th COA).

The 13th COA sustained Meine's first issue reversing and vacating the
trial Court's judgment as applied to Counts 1&2. The 13th COA affirmed the

remaining issues. Both Meine's and State's P.D.R.'s were refused. (see St.

Ex.:C; Clerk's Notice to Meine Dated: Wed., Dec. 7, 2011; Re: Case No. PD-
1550-11; Refused).

Meine has filed an application for Writ of Habeas Corpus pursuant to Art.
11.07 of the Tex. Code of Crim. Procedure and presents grounds for relief.

GENERAL REBUTTAL

Meine generally rebuts the State's denial in that the facts asserted are
-supported by the record and defended by Federal and State Constitution, State
Law, and pertinent case law as cited in Meine's Brief in Support of his app-
lication for Writ of Habeas Corpus. Meine further submits that responses from
counsel are necessary and an evidentiary hearing is requested as his claims
have merit based upon the support of the record. (Ex Parte affidavits are in-
adequate to resolve whether counsel was ineffective. Smith v. McCormich 914
F.2d 1115, 1170 (9th Cir. 1990)).

Meine's responses to specific issues beyond this general rebuttal are set
forth below.

DI SCUSSION

INEFFECTIVE ASSISTANCE OF COUNSEL
l. STANDARD OF REVIEW

Teras Courts have adopted the standard set out in Strickland 104 S. Ct.
2052 (1984). To prevail on an ineffective assistance of counsel (IAC) claim,

a Habeas applicant must prove; by a preponderance of evidence that: 1) counsel's
preformance was deficient{ i.e. it fell below an objective standard of reasona~
bleness, and 2) there is a reasonable probability sufficient to undermine conf-
idence in the outcome of the proceedings that, but for counsel's deficiency,

the result of the proceeding would have been different. Id.

Qn its face the term "objective standard of reasonableness" is ambiguous.
However, the Texas Disciplinary Rules of Professional`Conduct set forth basic
"rights" to the client~lawyer relationship, specifically Rule 1.01, competent
and diligent representation. (also applicable, ABA Crim. Justice Std. 4.4l(a)).

2.

Rule l.Ol(b)(l)&(2) reflect the heart of Meine's argument in so that, trial
counsel was ineffective for not only failing to recognize, but failing to

quash the facially defective indictment. The matter of Double Jeopardy, a
fundamental constitutional issue was neglected as a legal matter, before

and during Meine's trial on the metits. As required by Meine's 6th Amendment
protections, trial counsel failed to effectively and completely fulfill the
obligations to Meine. According to Rules of Prof'l. Conduct Rule 1.02, defense
of Constitutionally Protected Rights is well within the scope of representation.

Here, Meine can not only show by a preponderance, but prove that, but for
counsel's deficiency the result of the proceeding in fact would have been
different. Meine would not have received (2) 99 year sentences which violated
double jeopardy, or vice versa for that matter. It cannot be said that not
to raise that particular point of error either prior to or during trial was
trial strategy or reasonable. And, there is no doubt that but for counsel's
failure, thanks to appellate counsel, Meine did prevail on appeal. Howeverp`
the relief received did not dispense with the error. The reversal & vacation
of the sentence resolved the harm, but did not address the ineffective assist-
ance of counsel. The remedy for such error is new trial. see T.R.A.P. Rule
44.2(a). The indictment was unchallenged and was presented to the jury in the
charge, creating a fundamental error in the charge.

Fundamental error in the jury charge is error that is so egregious and
causes such harm as to deprive the accused of a fair and impartial trial. see
Webber v. State 29 S.W.3d 226, 231 (Tx. App.-Hou.l4th 2000); see also Taylor
v. State 7 s.w.3d 732, 736 (Tx. App.-Hou.14th 1999)(citing Almanza v. state
686 S.W.Zd 157 (Tex. Crim. App. 1985). The fact there was reversable error,
(see St. Ex.:B, COA Op.,p.2,7) it cannot be reasonably argued there was no
deficient performance resulting in error. In so much as there was fundamental
error in the charge to the jury that is egregious error! it Can be Said the

3.

l

conduct challenged here is so outrageous that no competent attorney would have
engaged in it. see Goodspeed v. State 187 S.W.3d 390, 392 (Tex. Crim. App.
2005).

Having met both prongs of §§ric§land_with record support, Meine should
be entitled to a new trial, due to the fact he received ineffective assistance
of trial counsel. Such a finding renders all other claims meritorious by a
preponderance regarding IAC.
TRIAL COUNSEL ISSUES

INTOXICATION EXPERT

vIn Meine's seventh claim, trial counsel should have secured an expert on
intoxication. The mere request to have insanity by intoxication in mitigation
of punishment requires substantially more than a simple request. Tex. Pen.
Code §8.04(c) states:

" When temporary insanity is relied upon as a defense
and the evidence tends to show that such insanity

was caused by intoxication, the court shall in acc-
ordance with the provision of this section."

 

 

It is apparent trial counsel relied on the language of the statute,
however, gave it no depth. In light of ABA Crim. Justice Std. 4.4l(a), "co-
unsel should [have] conduct[ed] a prompt investigation of the circumstances
of-the case and explore all avenues leading to facts relevant to the merits
of the case and_the penalty in the event of conviction." (emphasis added).
see Anderson 338 F.3d 382, 391 (5th Cir. 2003). lt is relevant in that Tex.
Pen. Code §8.04(a) does not permit reliance on simple voluntary intoxication
as-a defense. Therefore it can be reasonable concluded that something more
is necessary. Since something beyond simple intoxication is needed, it can
be reasonable argued that an expert would be required to dissect and reduce
to layman's terms the symptomatic acts and the stmptom clusters realted to

severe alcohol toxicity.

Expert testimony might have included in depth discussion on issues such
as but not limited to:

l) Korsakow's Psychosis/Syndrom- a mental disorder
brought on by alcoholism and marked by neural
irritation, disturbances of memory, and orien-
tation.

2) Alcoholic Psychosis- a severe mental disorder
charcaterized by acute or chronic inflamation
of the brain, delirium, hallucinations, impai-
rment of memory, and general deterioration of
judgment. .

 

3) Delirium- a state of mental confusion accompa-
nied by delusions, illusions and hallucinatio-
ns, which may be induced by fevers, drugs or
shock.

4) Hallucinosis- any disorder in which the indiv-
idual is subject to hallucinations. This is
particularly typical if acute alcoholism or
other tgxic_conditions.

In Meine's case an expert could have-layed out, not only for the Court,
but for the jury as well, the science.behind the severe psychological state
Meine was in at the moment in time he was approached by anyone, let alone
two, however clad, Nueces Co. Sheriff's Deputies. Expert testimony at trial
strategically would go to mens rea, justifying the lesser-included offense
of deadly conduct inclusion in the charge, also as to insanity by intoxica-
tion as mitigating punishment. Exploration/Revelation of the intensity of the
alcoholic psychosis is exculpatory to either guilt/innocence or punishment
phases of the proceedings. The officers own testimony stated Meine, "was so
drunk he could barely stand up." (3 RR 202). The 13th COA Op., p.9 aptly
identifies the evidence was overwhelming the Meine was indeed intoxicated,
which is not only clear by his acts but showed in his App. Br. @p.6 referen-

cing (7 RR 3) DX-l a cumulative summary, Meine's B.A.C. was .314 two hours

after the incident. The report also notes, "LEVELS OF >400 mg/dl ARE USUALLY

 

FATAL."(emphasis added).

During the incident Meine was intermittently ambulatory on a fractured

5.

ankle and multiple rib fractures. (see App. Br., p.l2; DX-l @p. 20). An
expert would have been able to articulate the severity of alcoholic psyc-
hosis that enabled Meine to ignore the pain induced by a fractured ankle
and ribs. Also an expert would have been required to characterize the rela-
ted delirium and hallucinosis typical of the acute alcoholic state, as
Meine's blood was effective 30% alcohol per 100mg/dl by volume. This would
have clearly explained Meine's failure to comprehend his conduct was wrong
and render him incapable of conforming his conduct with the law.

When viewed retroactively from the incident where Meine allegedly dis-
charged a firearm at two Sheriff's Deputies,

l) Discharged a firearm in city limits T.P.C. §42.12(a);
2) Possession of a concealed firearm T.P.C §46.02(a);
3) Tresspassing (Amer. Bank Ctr.) T.P.C. §30.05 et.seq.;

4) Activation of an Emergency Signal (fire alarm @ Amer.
`Bank Ctr.) T.P.C.l §42.06(a)(1); '

5) Possession of a firearm at an establishment that derives
51% or more of its income from the sale of alcohol (ass~
uming he was a licensed holder) T.P.C. §46.035(a)(l);

6) Public_Intoxication T.P.C. §49.02(a).
It should be noted that Texas Pen. Code §49.01 defines intoxicated as:

" Not having the normal use of mental or physical
faculties by reason of the induction of alcohol,
... or any other substance into the body; or having
an alcohol concentration of 0.08 or more."

For reference purposes Tex. Pen. Code §8.01(a) states:

" It is an affirmative defense to prosecution that,

at the time of the conduct charges, the actor, as'

a result of severe mental disease or defect, did

not know that his conduct was wrong;"
For analysisy in Kansas v. Cheever 134 S. Ct. 596, 598 (2013), vac., rem'd.,
the Court reasoned that mental-status defenses include those based on psych-
ological expert evidence as to a defendant's mens rea, mental capacity to
commit the crime, or ability to premeditate. Later, Id. @602 the Court held,

defendants need not assert a "mental disease or defect" in order to assert

a defense based on "mental-status"._see also Buchanan 107 S. Ct. 2906 (1987).
6.

Here, as held in Buchanan ld. a temporary state of mind...so disturbedt
as to overcome one's judgment, and to cause one to act uncontrollably from
an impelling force of an extreme emotional [or psychological] disturbance
rather than from evil or malicious purposes; Meine did not know right from
wrong at the time of the incident. see Rainey 949 S.W.2d @543 citing Arnold
742 S.W.2d 10, 16 (Tex. Crim. App. 1987). Due to the severity of the alcohol
toxicity, Meine was incapable of conforming his conduct to the law, l) Dis-
charging a firearm; 2) Possession of a concealed firearm; 3) Tresspassing,
etc. see Cordova 733 S.W.2d @90 (Tex. Crim. App. 1987); Shelton 41 S.W.3d
@213 (Tx. App.-Aus. 2001).

The evidence was available, however, trial counsel was ineffective for
failing to retain expert assistance at trial to properly relate that evidence
to the Court. The result of this failure was the denial of inclusion of the
requested insanity by intoxication in mitigation of punishment. The harm was
the 99 year and Life sentences received from the jury not charged with the
above Considerations. The deficient performance of not realizing or meeting
the statutory requirements of Tex. Pen. Code §8.04(c) resulted in depriving
or prejudicing Meine which had a substantial & injurious or influence in the

determination of the jury's verdict on either guilt/innocence and/or punish-

 

ment. see Brecht v. Abrahamson 113 S. Ct. 1710 (1993).

DOUBLE JEOPARDY 1

Since the State addresses this in their answer, so will Meine here. In
the application for Writ of Habeas Corpus, however inartfully worded, attempts
here to show how the decision by the 13th COA was only partially correct at
remedying the error. The Double Jeopardy error and harm are by-products of
other fundamental errors. The trial Court has the duty to uphold a defendant's
Constitutionaly protected rights in a proceeding. It was an abuse of discretion
to not only entertain a facially defective indictment in the trial Courts juri-

7.

sdiction, but to permit adjudication of it.

Meine argues here that because the indictment was defective within the
four corners of the instrument, that the trial Court had no jurisdiction to
receive it, and such the totality of the proceeding on which it was based is
void. None of the court officers recognized the defect, if they did this beha-
vior should be met with a swift inquisition, even as much the State represent-
ed by Mark Skurka, argued it was correct on appeal, as well as, Douglas Norman
motioned for rehearing after the Coé's decision. (St. Mtn. Rehearing, Denied).
What Meine seeks to be resolved are the ancillary violations of his rights
which not only bolstered the effects of the error but perpetuated it.

l) Abuse of Discretion, Trial Court, for entertaining a

defective indictment and creating an unfair trial
environment;

2) Ineffectife assistance of trial counsel, for not
quashing a defective indictment;

3) Prosecutorial Misconduct, for producing and advanc-
ing an unconstitutional charging document;

4) Prosecutorial Misconduct, for failing to seek justice
and creating an unfair trial environment.

These issues are not new, simply immersed in the inartfully worded application.
These remain controverted, are of a Constitutional magnitude, and prejudicial
against the interests of Meine's protected rights. Meine should receive relief
of an acquittal on the basis the trial Court proceeded on impugned jurisdiction.
AMENDMENT OF THE INDICTMENT
Not making light of the seriousness of the situation, this can only be
construed as a classic Keystone Kops scenario. The Court is respectfully req-
usted to carefully review the Clerk's Record vs. the Reporter's Record on
this claim where the State is not being lOO% honest with the Court in its
answer. (see St. Supp., p.7&8; Tr. Ct. Findings, p.2 (3)). The State claims
of only an abandonment of paragraphs, which on its face is truthful regarding

their actions immediately prior to trial. However at a closer look of the

8.

Clerk's Record would show an altogether different story. l) there was a re-ind-
ictment. The origional filed April l, 2010 at 10:44 contains only one charge
of attempted capital murder for each of the deputies. (which by the way was
legally /constitutionally sound). 2) The re-indictment filed onJune 17, 2010`
at 11:27 actually adds not only the abandoned paragraphs, but two additional
counts of aggravated of assault of a public servant for each of the Sheriff's
Deputies. (which by the way violate double jeopardy). Hence the complaint that
trial counsel failed to object to the State amending the indictment is in fact
meritorious on the basis it was constitutionally defective, and is proven to
be true by the reversal by the 13th COA. Lastly, the State's statement that
the jury was not sworn until the 29th of June is false in that the record
clearly reveals that on June 28, 2010 the jury was sworn and seated as the
last matter of business that day. Accuracy of the information before the
Court is imperative in light of the interests of justice. State's Answer
fails to include the origional indictment, and the trial Court's findings
fail to address it. Meine agrues that had their not been such a rush to feed
him to the lions, more care and attention to law would have resulted in a'
proper and unbiased trial environment and a proceeding in accordance with
his constitutional protections. The flippant attitude in the State's Supple-
mental answer should be seen for what it is and accordingly disregarded as
a whole. Meine seeks a new trial on this issue as the proceedings were in fact
tainted;

PROSECUTOR'S FILE

The reason Meine's various claims may appear unsupported is due to the
fact he does not possess nor have access to the file(s). The Griffin 76 S. Ct.
535, 590-91 (1956) holding establishes that an indigent defendant is entitled
to an adequate record on appeal. see also IN RE George 28 S.W.3d 511, 516 (Tex.
2000); Spivey 683 F.2d 881, 885 (5th Cir. 1982). The allegations Meine refer-

9.

ences are recollections from trial. Although he possesses a miniscule record,_
it can be shown here to be inadequate to articulate and properly argue in
proper legal fashion. The State remarks repeatedly appeallant, "presents an
unsupported conclusion," or "fails to prove" his allegations. Meine possesses
a copy of his appellate briefJ not the State's brief on appeal, App. reply to
State's brief, the appellate opinion, counsel prepared P.D.R.,’(Ref'd), and
State's Answer to 11.07 w/ Trial Court's Findings of fact. This minute amount
of record is hardly sufficient to effectively attack 2 convictions & Life sen-
tences versus the State's complete record. Meine is operating from a fundamen-
tally unfair position, likely by design, to which he bears the burden of proof.

Meine dilligently attempted on multiple occasions to obtain evidence supp-
orting his allegations to no avail. It could be determined that, the reluctance
of a party to relinquish entitled "work product" is potentially hiding some
documentary or otherwise tangible items that could entitle Meine to relief.
Here, Meine contends that these contraverted issues can be resolved by evid-
entiary hearing in order to develop the record, and any credibility issues
regarding allegations posed. see Barrientes 221 F.3d 741( 750 (5th Cir. 2000);
yard 420 F.3d 479, 486 (5th Cir. 2005)(granting a hearing could allow appellant
to prove the petition's factual allegations, and that those, if proven, would
entitle the appellant to Habeas Corpus relief. citing Schriro 550 U.S. @474).

PLEA BARGAIN

Meine briefly rebutts the State's general denial here. The record Meine
possesses contains no plea bargain. Does the Cler's Record contain a plea
bargain offer? It would stand to reason that had the State in fact made a plea
bargain attempt, the State here, would surely have provided evidence of such
negating the issue. see above U3. see also St. Supp. Answer, p.20, "in this
case, the record does not support [Meine's] contention, nor does the record
support the possibility that the prosecutor was in a negotiating mood,..."

10.

There must not be any evidence of a plea bargain. Tex. Code of Crim. Proc.

Art. 2.01 specifically states:

" ...it shallbe the primary duty of all prosecuting
attorneys/..., not to convict, but to see justice
is done."

 

Recently the U.S. Supreme Court has held plea bargains are the first step to
'seeking justice (cite omitted). Meine does not seek self-servance, nor does
he waive any due rights. If the record is devoid of a plea bargain, then the
allegation is not entirely a fabrication. Meine seeks all general relief to
which he is entitled.

TOTALITY OF REPRESENTATION & STATE CLAIMED "incognizable" CLAIMS

Meine claims that considering the totality of representation received, he
undodmxrdy got less that the 6th Amendment protections require/guarantee.

Richards v. Quarterman 566 F.3d 553 (5th Cir. 2009) (Habeas relief granted @

 

578 F. Supp. 2d 849 (N.D. Tex. 2008)) aff'd relief. Id. @561 The Dist. Court
concluded that [trial counselFs] performance was constitutionally defecient
because she failed to present exculpatory evidence, requesting a lesser-inc.
offense instruction, place into evidence [appellant's] medical records from the
Dept. of Veteran's Affairs, and more generally, to interview important witness-
es before trial, have an organized plan of defense, and conduct [appellant's]
defense in an acceptable manner. But for [trial counsel's] failures, the Dist.
Court concluded, there was reasonable probability that the result of [appella-
nt's] trial would have been differenti l) The jury might not have convicted
[appellant] of murder, 2) The jury might have convicted [appellant] of a less-
er-included offense, and 3) The judge might have imposed a lesser sentence.
Here, trial counsel failed to address the trial COurt‘s abuse of discretion in
entertaining and adjudicating a defective indictment. Counsel failed to quash

a defective indictment. Counsel failed to object to prosecutions advancement

of a defective indictment. Counsel's failure to guard against an unfair tiral

ll.

environment, which is a cornerstone of all prevailing professional norms,
and the foundation of Due Process. It should also be considered, trial coun-
sel, the judge, and prosecutor permitted a case containing a Federal Constit-
utional error to receive a verdict.
In Miles v. State 204 S.W.3d 822, 826 (Tex. Crim. App. 2006) it is
quoted,
" In later cases, the Court made clear that a federal
constitutional error "contributes" to the verdict if
it materially affects the jury's deliberations to

the detriment of the defendant."

see also Satterwhite v. Texas 108 S. Ct. 792 (1988). The State is quick to point

 

out relief was received on the Double Jeopardy issue. It is not contested rel-
ief for that specifically was not received. However, receiving care and sutures
as a result of a stab wound, does not relieve the fact you were stabbed. The
relief received does not dispense the abuse of discretion, inneffective ass-
istance of counsel or prosecutorial misconduct, which effectuated the Double
Jeopardy error. The combination thereof calls to question the confidence in

the jury's verdict. The 13th COA had T.R.A.P. Rule 44.2(a) available to them
but failed to utilize it.

Regarding Meine's requested lesser-included offense instruction on dead-
ly conduct, Meine argues it should have been included, as whether aware or not,
one had already been included. (see 13th COA Op., p.6). When the inclusion of
a jury instruction would assist the jury in the adjudication of justice it
should be included. see Royster v. State 622 S.W.2d 442 (Tex. Crim. App. 1981)
("§gme evidence in the record that would permit a jury rationally to find that
if the defendant is guilty, he is only guilty of the lesser-included offense.").

Here, a rational, albeit legally confused, jury did find Meine of a lesse-
r-included offense. (The 2 charges of agg. asst. of a pub. off.)(see 13th COA

Op, p.6). The 13th COA also goes on to correctly reason,

" Thus, there is no question the offense of deadly

12.

conduct is included within the proof necessary
to establish the charged offens in this case."
see Walker 944 S.W.2d 199, 202-03 (Tx. App.-
Hou.lst l999)(citing Godsey 719 S.W.2d 578,

584 (Tex. Crim. App. l986)("deadly conduct is

a lesser-included offense of attempted cap-

ital murder.").
Meine would aver the jury should have been presented with the option to choose
whether the evidence supported the determination. However, a legal morass of
a conundrum exists, which came first the chicken or the egg? Rephrased as/
Does the reversal after jury deliberation answer whether the jury should have
been permitted to address the other lesser-included offense that was denied
them? This answer is now a double edged sword in that technically the jury has
already answered that question, but the question was unconstitutional on pres-
entation.

Also the remaining conviction is constitutionally suspect, hence the
subsequesnt confinement is suspect, which §§n be challenged in.a Habeas
Corpus proceeding;

SUFFICIENCY OF THE EVIDENCE

Meine contends that a claim of insufficiency of the evidence is a cons-v
titutional due process claim against the legality of his restraint, see
Greene 98 S. Ct. 2151 (1978); and §u£k§ 98 S. Ct. 2141 (1978).

Tex. Code of Crim. Proc. 11,07 §4(a)(2) a "subsequent"application even
allows constitutional violations to be reviewed, how could they not be on
first filing? There appears to be no current.validity to the State's claim
a constitutionally colorable claim which affects a persons liberty is not
cognizable on Habeas Corpus. Here Meine specifically challenges his confine-
ment, the evidence was insufficient, and the judgment is void; A void judgm-
ent may be attacked at any timer

CONCLUSION AND PRAYER
Wherefore premises having been duly consideredr Todd Meine, Applicant,

13.

Pro Se, respectfully requests that this Honorable Court find that: l) There
are controverted issues & previously unresolved fact issues to the legality

of Mine's conviction and confinement; 2) expansion of the record by an evi-
dentiary hearing would permit Meine to prove factual allegations that would
entitle him to Habeas Corpus relief; 3) assertions in Meine's application are
correct and factually supported in the record; 4) and Meine has met enough
burden that would permit this Honorable Court to Grant Habeas Corpus relief;
5) Meine humbly and respectfully requests the Court Grant the relief requested
herein. Meine further requests that his pleadings be given liberal construction
due to the fact that he is not a qualified or professional attorney, nor is

he a paralegal. He requests that he be not held to'a high standard as is
expected of an attorney. (see Haines v. Kerner 92 S. Ct. 594 (1972); and

Husley v. Owens 63 F.3d 354 (5th Cir. 1995)). Lastly, Meine prays he be

granted all relief to which he is entitled under either State or Federal Law.

Respectfully Submitted,

/JM mw 3/@///§

Todd Meine, Pro Se

TDCJ# 1652556 McConnell Unit
3001 S. Emily Dr.

Beeville, Texas 78102-8583
361.362.2300 (ph.)
361.362.3011 (fax)

14.

DECLARATION

I, Todd Meine, does now attest that the foregoing documents and information
are true and correct and are thusly sworn to under penalty of perjury to their
validity. (T.C.P. & R; §132.001-132.003 and 28 U.S.C. §1746).

/”MMW 3/9//5

Todd Meine, Pro Se

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing and
inclused documents have been properly served upon the parties listed below at
their respective addresses, as well as delivered to this court. The documents
were placed in the Wm. G. McConnell Unit mailbox with first class, pre-paid
postage affixed, addressed to the Texas Court of Criminal Appeals, c/o Clerk
of the Court Hon. Abel Acosta at P.O. Box 12308 Austin, Texas 78711-2308.

Executed on this the 9th day of March, 2015.

/M nw 3/1//5

Todd Meine, Pro Se

also served:

Mark Skurka District Attorney
Nueces Co. Courthouse

901 Leopard, Rm. 206

Corpus Christi, Texas 78401-3681

15.